Exhibit 10.9

AMENDMENT TO
SECURITY CAPITAL ASSURANCE LTD
2006 LONG TERM INCENTIVE AND SHARE AWARD PLAN

 

                         The Security Capital Assurance Ltd 2006 Long Term
Incentive and Share Award Plan is amended, effective December 29, 2006, by
adding the following Section 5(i) thereto:

                         “(i) Directors’ Deferral.

                         

                    (A)      Each Director may make a written irrevocable
election before the beginning of a calendar year to defer payment of all or
fifty percent (50%) of the cash compensation otherwise payable as his or her
annual retainer fees for service as a Director for the calendar year.
Notwithstanding the foregoing, a Director who is first elected or appointed to
the Board may make a written irrevocable deferral election under this
Section 5(i) within thirty (30) days after the date of such election or
appointment to the Board in respect of annual retainer fees for services to be
performed by the Director subsequent to the election. Deferral elections made
hereunder shall remain in effect for all future calendar years until changed in
writing, which change shall apply prospectively to the calendar year beginning
after the date of the written change of election. Elections shall be made
hereunder when delivered in writing to the person designated from time to time
by the Company to receive the elections.

                    (B)      All compensation which a Director elects to defer
pursuant to this Section 5(i) shall be credited in the form of Share units in
the name of the Director, and such Share units shall be considered Other
Share-Based Awards under this Plan. Each such Share unit shall represent the
right to receive one Share at the time set forth in Section 5(i)(D) below. The
number of Share units so credited will be equal to the number of Shares having
an aggregate Fair Market Value on the date the compensation would otherwise have
been paid equal to the amount by which the Director’s cash compensation was
reduced pursuant to the deferral election. All Share units credited under this
Section 5(i) will be vested in full at all times.

                    (C)      As of each date on which a cash dividend is paid on
Shares, there shall be granted to each Director a number of additional Share
units (including fractional Share units) determined by (i) multiplying the
amount of such dividend per Share by the number of Share units, if

   

--------------------------------------------------------------------------------



-2-

                             

any, held by the Director, and (ii) dividing the total so determined by the Fair
Market Value of a Share on the date of payment of such cash dividend.

                    (D)     Shares subject to each Share unit shall be
distributed (in the form of one Share for each Share unit) in a single lump sum
at the time of the Director’s Termination of Service. In the event of a Change
in Control prior to a Director’s Termination of Service, Shares subject to each
Share unit shall be distributed (in the form of one Share for each Share unit)
in a single lump sum at the time of the Change in Control.”

 

 

--------------------------------------------------------------------------------

 